 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.1 Filed 04/12/21 Page 1 of 27

                                                                        CASE:

 __________________________________________________________________________
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
___________________________________________________________________________



STATE OF MICHIGAN,

(Plaintiff)

OFFICER JOHN CHRISTENSEN
Individually and in his official capacity as a Michigan state trooper


36th District court
STATE OF MICHIGAN
421 MADISON
DETROIT, MICHIGAN 48226-2358


Vs

Aqeel Mixon,

(Demandant) (in Propria Persona sui juris)

535 Griswold St. Ste 111-503
Detroit , Michigan [48226-3673]
a.mixon@yahoo.com

___________________________________________________________________________




                                               1
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.2 Filed 04/12/21 Page 2 of 27

APRIL 12, 2021



Removal from : 36th district court 421 Madison st Detroit, Michigan 48226

Initial lower court case numbers SX36413751 ST, # SX36413752 SI, # SX36413753 SI




APRIL 12, 2021


c/o Clerk, c/o Judge :

          Enclosed find Demandants NOTICE OF REMOVAL, NOTICE OF REMOVAL,
WRIT OF CERTIORARI, WRIT OF ERROR, WRIT OF QUO WARRANTO, ORDER TO
SHOW CAUSE, WRIT OF STARE DECISIS, DEMAND FOR RECUSAL, NOTICE OF
SPECIAL APPEARANCE, DAMAND for subpoena duces tecum attached with response and
counterclaim to plaintiffs complaint(s). Please file in your same usual manner.

Thank you for your assistance.




                                                                             Very truly yours,
                                                                                Aqeel Mixon




                                              2
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.3 Filed 04/12/21 Page 3 of 27

This is an original action removed from 36th District court in Detroit Michigan city of Wayne
county. Criminal cases SX36413751 ST, SX36413752 SI,                SX36413753 SI This is not
an appeal (though a voided ruling is on the record for my alleged failure to appear) but a
NOTICE OF REMOVAL, CONSTITUTIONAL CHALLENGE, WRIT OF CERTIORARI,
WRIT OF ERROR, WRIT OF QUO WARRANTO, ORDER TO SHOW CAUSE, WRIT OF
STARE DECISIS, DEMAND FOR RECUSAL, NOTICE OF SPECIAL APPEARANCE,
DEMAND FOR SUBPOENA DUCES TECUM attached with response and counterclaim
to plaintiffs complaint(s). These action are brought because Demandant cannot get a
fair trial and pursuant to a rule 5.1 which state the attorney general must answer only
pursuant to Rule 5.1. Constitutional Challenge to a Statute (a) Notice by a Party. A party
that files a pleading, written motion, or other paper drawing into question the
constitutionality of a federal or state statute must promptly:

(1) file a notice of constitutional question stating the question and identifying the paper that
raises it, if:

(A) a federal statute is questioned and the parties do not include the United States, one of its
agencies, or one of its officers or employees in an official capacity; or (B) a state statute is
questioned and the parties do not include the state, one of its agencies, or one of its officers or
employees in an official capacity; and (2) serve the notice and paper on the Attorney
General of the United States if a federal statute is questioned—or on the state attorney
general if a state statute is questioned—either by certified or registered mail or by sending it
to an electronic address designated by the attorney general for this purpose.

(b) Certification by the Court. The court must, under 28 U.S.C. §2403, certify to the
appropriate attorney general that a statute has been questioned. (c) Intervention; Final
Decision on the Merits. Unless the court sets a later time, the attorney general may intervene
within 60 days after the notice is filed or after the court certifies the challenge, whichever is
earlier. Before the time to intervene expires, the court may reject the constitutional challenge,
but may not enter a final judgment holding the statute unconstitutional.



Demandant has a constitutional right to a fair trial but the supreme court pursuant to
ARTICLE VI PARAGRAPH 2 OF U.S CONSTITUTION which states




                                                 3
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.4 Filed 04/12/21 Page 4 of 27

“This Constitution, and the Laws of the United States which shall be made in Pursuance
thereof; and all Treaties made, or which shall be made, under the Authority of the United
States, shall be the supreme Law of the Land; and the Judges in every State shall be bound
thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.
The Senators and Representatives before mentioned, and the Members of the several State
Legislatures, and all executive and judicial Officers, both of the United States and of the
several States, shall be bound by Oath or Affirmation, to support this Constitution; but no
religious Test shall ever be required as a Qualification to any Office or public Trust under
the United States”.




                                    I.      NOTICE OF REMOVAL


TAKE NOTICE OF THIS CASE NOW BEING MOVED TO SUPREME COURT OF
MICHIGAN DUE TO PARTIAL ACTIONS OF JUDGE WAGNER AND ROBERTA
ARCHER ASSAULTING DEMANDANT, VIOLATING THERE OATHS TO UPHOLD
THE CONSTITUTION(S). VIOLATING DUE PROCESS AND THREATING TO ARREST
DEMANDANT THROUGHOUT                     THE COURT PROCEEDINGS AS WELL AS
VIOLATING THE MODEL CODES of JUDICIAL CANON 2. Mr. Wagner and Roberta
Archer violated the 1835 constitution which clearly states (Attainder, ex post facto,
impairment of contract). 17. No bill of attainder, ex post facto law, or law impairing the
obligation of contracts, shall be passed. (Excessive bail, fines, punishments).18. Excessive
bail shall not be required; excessive fines shall not be imposed; and cruel and unjust
punishments shall not be inflicted. (Freedom of speech and press.) 7. Every person may freely
speak, write, and publish his sentiments on all subjects, being responsible for the abuse of that
right; and no law shall be passed to restrain or abridge the liberty of speech or of the press. In
all prosecutions or indictments for libels, the truth may be given in evidence to the jury; and if
it shall appear to the jury that the matter charged as libelous is true, and was published with
good motives and for justifiable ends, the party shall be acquitted; and the jury shall have the
right to determine the law and the fact. Other violations committee by both judges are as
follows below




                                                4
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.5 Filed 04/12/21 Page 5 of 27




                             Model Code of Judicial Conduct: Canon 2
Rule 1.2: Promoting Confidence in the Judiciary
A judge shall act at all times in a manner that promotes public confidence in the
independence,* integrity,* and impartiality* of the judiciary, and shall avoid impropriety and
the appearance of impropriety.
(B) A judge shall be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers,
court staff, court officials, and others with whom the judge deals in an official capacity, and
shall require similar conduct of lawyers, court staff, court officials, and others subject to the
judge’s direction and control.

(A) A judge shall perform the duties of judicial office, including administrative duties,
without bias or prejudice.

(B) A judge shall not, in the performance of judicial duties, by words or conduct manifest
bias or prejudice, or engage in harassment, including but not limited to bias, prejudice, or
harassment based upon race, sex, gender, religion, national origin, ethnicity, disability, age,
sexual orientation, marital status, socioeconomic status, or political affiliation, and shall not
permit court staff, court officials, or others subject to the judge’s direction and control to do
so.

                  28 U.S code § 454. Practice of law by justices and judges

Any justice or judge appointed under the authority of the United States who engages in the
practice of law is guilty of a high misdemeanor.

(June 25, 1948, ch. 646, 62 Stat. 908.)



                              MCR 2.003 Disqualification of Judge

(A) Applicability. This rule applies to all judges, including justices of the Michigan Supreme
Court, unless a specific provision is stated to apply only to judges of a certain court. The
word “judge” includes a justice of the Michigan Supreme Court. (B) Who May Raise. A party
may raise the issue of a judge’s disqualification by motion or the judge may raise it. (C)
Grounds. (1) Disqualification of a judge is warranted for reasons that include, but are not



                                                5
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.6 Filed 04/12/21 Page 6 of 27

limited to, the following: (a) The judge is biased or prejudiced for or against a party or
attorney. (b) The judge, based on objective and reasonable perceptions, has either (i) a
serious risk of actual bias impacting the due process rights of a party as enunciated
in Caperton v Massey, [556 US 868]; 129 S Ct 2252; 173 L Ed 2d 1208 (2009), or (ii) has
failed to adhere to the appearance of impropriety standard set forth in Canon 2 of the
Michigan Code of Judicial Conduct. (f) The judge knows that he or she, individually or as a
fiduciary, or the judge’s spouse, parent or child wherever residing, or any other member of
the judge’s family residing in the judge’s household, has more than a de minimis economic
interest in the subject matter in controversy that could be substantially impacted by the
proceeding. (i) is a party to the proceeding, or an officer, director, or trustee of a party; (ii)
is acting as a lawyer in the proceeding; (iii) is known by the judge to have a more than de
minimis interest that could be substantially affected by the proceeding;




                      Model Code of Judicial Conduct: Canon 2

                         rule 2.3 Bias, Prejudice, and Harassment
(A) A judge shall perform the duties of judicial office, including administrative duties,
without bias or prejudice. (B) A judge shall not, in the performance of judicial duties, by
words or conduct manifest bias or prejudice, or engage in harassment, including but not
limited to bias, prejudice, or harassment based upon race, sex, gender, religion, national
origin, ethnicity, disability, age, sexual orientation, marital status, socioeconomic status, or
political affiliation, and shall not permit court staff, court officials, or others subject to the
judge’s direction and control to do so. (C) A judge shall require lawyers in proceedings
before the court to refrain from manifesting bias or prejudice, or engaging in harassment,
based upon attributes including but not limited to race, sex, gender, religion, national origin,
ethnicity, disability, age, sexual orientation, marital status, socioeconomic status, or political
affiliation, against parties, witnesses, lawyers, or others.




                      Model Code of Judicial Conduct: Canon 2

Rule 2.6: Ensuring the Right to Be Heard

(A) A judge shall accord to every person who has a legal interest in a proceeding, or that
person’s lawyer, the right to be heard according to law.* (B) A judge may encourage parties


                                                  6
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.7 Filed 04/12/21 Page 7 of 27

to a proceeding and their lawyers to settle matters in dispute but shall not act in a manner
that coerces any party into settlement.


                     Model Code of Judicial Conduct: Canon 2

Rule 2.10: Judicial Statements on Pending and Impending Cases

(A) A judge shall not make any public statement that might reasonably be expected to affect
the outcome or impair the fairness of a matter pending* or impending* in any court, or
make any nonpublic statement that might substantially interfere with a fair trial or
hearing. (B) A judge shall not, in connection with cases, controversies, or issues that are
likely to come before the court, make pledges, promises, or commitments that are inconsistent
with the impartial* performance of the adjudicative duties of judicial office.(C) A judge shall
require court staff, court officials, and others subject to the judge’s direction and control to
refrain from making statements that the judge would be prohibited from making by
paragraphs (A) and (B).


    28 U.S. Code § 455.Disqualification of justice, judge, or magistrate judge

(a) Any justice, judge, or magistrate judge of the United States shall disqualify himself in
any proceeding in which his impartiality might reasonably be questioned.
(b)He shall also disqualify himself in the following circumstances:
(1) Where he has a personal bias or prejudice concerning a party, or personal knowledge of
disputed evidentiary facts concerning the proceeding;
(4) He knows that he, individually or as a fiduciary, or his spouse or minor child residing in
his household, has a financial interest in the subject matter in controversy or in a party to
the proceeding, or any other interest that could be substantially affected by the outcome of
the proceeding.


Michael Wagner and Roberta Archer are Bias Judges and its IMPOSSIBLE for ANY
demandant to get a fair trial in AMERICA without the (U.S)when a Judge operates for his
own personal interests, also by disregarding the law. Michael Wagner and Roberta Archer
intentionally purported to have jurisdiction over defendant during the entire pre-trial
conference, even though defendant asserted that neither the courts and or Judge Wagner had
jurisdiction and must prove jurisdiction once challenged. Jurisdiction, once challenged, is to
be proven, by the party attempting to assert jurisdiction. The burden of proof of jurisdiction


                                                7
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.8 Filed 04/12/21 Page 8 of 27

lies with the asserter. The court is only to rule on the sufficiency of the proof tendered.
Please see U. S. Supreme Court ruling see (United States v. Hudson, 11 U.S. 7 Cranch 32 32
(1812)) Standing A threshold concern for all federal courts is the presence, or absence, of
constitutional standing. The standing requirement, as governed by Article III of the
Constitution, permits federal courts to adjudicate only cases or controversies. A case or
controversy must comprise an actual injury that can be redressed. See Lujan v. Defenders of
Wildlife at p559. Subject-matter jurisdiction does not exist in the absence of constitutional
standing. This restriction prevents courts—whose members are not elected and are
therefore not politically accountable—from influencing the law in a legislative capacity. In
this sense, the standing doctrine and subject-matter jurisdiction facilitate the separation of
powers. (see case law) WILLIAMS v. PENNSYLVANIA in the SUPREME COURT OF THE
UNITED STATES held that The Court applies an objective standard that requires recusal
when the likelihood of bias on the part of the judge “is too high to be constitutionally
tolerable.” Caperton v. A. T. Massey Coal Co., 556 U. S. 868, 872. A constitutionally
intolerable probability of bias exists when the same person serves as both accuser and
adjudicator in a case. See In re Murchison, 349 U. S. 133, 136–137. No attorney is more
integral to the accusatory process than a prosecutor who participates in a major adversary
decision.




                                    II.     SPECIAL APPEARANCE


Proof of special appearance on record TRACKING NUMBER 70183090000105999379


Demandant filed appearance special appearance by us certified postal mail on April 7, 2020
at 10:27 am

Aqeel of the Mixon family made and will always make a SPECIAL APPEARANCE ONLY
Pursuant to MCR Rule 2.117 Appearances (A) Appearance by Party. (1) A party may appear
in an action by filing a notice to that effect or by physically appearing before the court for
that purpose. In the latter event, the party must promptly file a written appearance and serve it
on all persons entitled to service. The party's address and telephone number must be included
in the appearance. (2) Filing an appearance without taking any other action toward
prosecution or defense of the action neither confers nor enlarges the jurisdiction of the court



                                                8
 Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.9 Filed 04/12/21 Page 9 of 27

over the party. An appearance entitles a party to receive copies of all pleadings and papers as
provided by MCR 2.107(A). In all other respects, the party is treated as if the appearance had
not been filed Prosecutors are not granted absolute immunity from suits for committing
violations of pre-existing constitutional disclosure requirements,
IMBLER v PACHTMAN, DISTRICT ATTORNEY 424 U.S.C 409 (1976)




                            III.    NOW HERECOMES DEMANDANTS
                                        WRIT OF ERROR



BOTH So called Judge(s) Roberta Archer and Michael Wagner committed perjury on two
occasions and ruled in error.


Crimes committed by Archer as follows below
   A.) Practicing law from the bench by interrogating/prosecuting demandant when a
       prosecutor was absent to do so.
   B.) Being partial towards demandant.
   C.) Operating under a color of law
   D.) Holding a court Proceeding in session after demandant previously challenged
       jurisdiction.
   E.) Pretending to hold a seat in public office as an elected official.
   F.) Mocking and laughing at demandant in court about how demandant made a special
       appearance and challenged jurisdiction.
   G.) Violating the Model Code(S) of Judicial Conduct: canon 2
   H.) Refusing to be courteous, dignified and patient with demandant.
   I.) Ruling in error by proceeding to prosecute demandant , which is known as practicing
       law from the bench and being “PARTIAL”.
   J.) Violating demandants constitutional rights of due process.




                                                9
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.10 Filed 04/12/21 Page 10 of 27

   K.) Failure to prove jurisdiction over demandant once challenged, when NO material
       evidence was or ever could be produced.
   L.) Being a “B.A.R Member ” which is still being partial.
   M.) Disregarding evidence on record of demandants “Special appearance”. Pursuant to
       MCR Rule 2.117 Appearances (A) Appearance by Party. A. (1) A party may appear
       in an action by filing a notice to that effect or by physically appearing before the
       court for that purpose. In the latter event, the party must promptly file a written




   N.) Disregarding Demandants enforcement of common law and constitutions pursuant to
       Rule 202 Judicial Notice of Law (a) When discretionary. A court may take judicial
       notice without request by a party of (1) the common law, constitutions, and public
       statutes in force in every state, territory, and jurisdiction of the United States; Judge
       Roberta archer intentionally ruled in error when threatening demandant by way of
       coercion, to make a plea of guilty or not guilty before proving jurisdiction over an heir
       and fully sovereign man. Roberta archer then explicitly expressed how she would
       enter a default judgement on demandant after making a special appearance on record.
       Archer then forced demandant to leave the room , waited for everyone to clear the
       room , only to forced demandant back into the courtroom and expressed how she
       ruled in error without dismissing the so-called case. Archer prosecuted demandant as
       if he was on trial as a criminal. See exhibit A for proof of mailing and exhibit B for
       proof of error and fraud committed on the record by Both Judges Archer and Wagner.
       exhibit C shows proof demandant was blocked and kicked via zoom court
       proceeding.




                 IV.     WRIT OF CERTIORARI/CHALLENGE OF PERSONAL
                              AND SUBJECT MATTER JURISDICTION


The nature of Demandants extra-ordinary writ is pursuant Title 28 U.S. CODE § 1651
   (a) The Supreme Court and all courts established by Act of Congress may issue all writs
       necessary or appropriate in aid of their respective jurisdictions and agreeable to the


                                               10
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.11 Filed 04/12/21 Page 11 of 27

       usages and principles of law. (b) An alternative writ or rule nisi may be issued by a
       justice or judge of a court which has jurisdiction.

Both judges stated on record that demandant made no appearance, when in fact demandant
has witnesses in court which he will subpoena such as Prosecutor Sydney, Prosecutor
Buchanan, Defense attorney Jabari Prempeh (In house Counsel). These public officers named
herein ae all public servants and did not report this judicial misconduct on neither occasions
with reference to both judges committing perjury by stating demandant failed appear
physically and or in writing. Both judges proceeded to prosecute which is a violation of “Due
Process.” Demandant without subject matter jurisdiction or personal jurisdiction.
Jurisdiction, once challenged, is to be proven, by the party attempting to assert jurisdiction.
The burden of proof of jurisdiction lies with the asserter. The court is only to rule on the
sufficiency of the proof tendered. Please see U. S. Supreme Court ruling see (United States
v. Hudson, 11 U.S. 7 Cranch 32 32 (1812)). [T]here is no time limit on an attack on a
judgment as void." 11 C. Wright & A. Miller, Federal Practice and Procedure § 2862, at 197
(1973). A judgment is void where the state in which the judgment was rendered has no
jurisdiction to subject the parties or the subject matter to its control, or where the defendant
was not given proper notice of the action and opportunity to be heard, or where the judgment
was not rendered by a duly constituted court with competency to render it, or where there
was a failure to comply with such requirements as are necessary for the valid exercise of
power by the court. Holt v. Powell, 420 P.2d 468, 471 (Alaska 1966) (footnotes omitted). See
also Aguchak v. Montgomery Ward Co., 520 P.2d 1352, 1354 (Alaska 1974) (judgment void
if court lacked personal jurisdiction over defendant or if court acted in a manner inconsistent
with due process of law).



                                    V.      BACKGROUND/FACTS




   A. Demandant somehow received a summons to appear in court for a U.S traffic citation
       for no driver’s license, no insurance and speeding mailed by “STATE OF
       MICHIGAN” . No plaintiff was on the summons, not even the officer was named as
       the plaintiff. Demandant mailed in “special appearance” on the records along with
       multiple writs , a definite countersuit and challenged jurisdiction. Demandant mailed



                                               11
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.12 Filed 04/12/21 Page 12 of 27

       first notice to plaintiff at the 36th district court on December 19, 2019 at 2:31 pm
       DETROIT, MI 48226 Tracking # 70192280000104124201 No response was received
       by plaintiff because one does not exist.


   B. Demandant mailed a second notice of fault and opportunity to cure, demand for
       records to be produced from court proceedings to both court reporters Betty Massy
       and F. Coleman Jordan to demandant attached with response and countersuit to
       plaintiff attached with a writ of error, demand for recusal and many others writs
       mailed to plaintiff and chief judge William c. McConico at the 36th district court on
       April 7, 2020 at 10:27 am DETROIT, MI 48226 Tracking # 70183090000105999379
       No response was returned to demandant as expected.



“STATE OF MICHIGAN” is no existent to a living man. “STATE OF MICHIGAN” is
a corporate entity registered as a business with a duns and Bradstreet number
054698428. “CITY OF DETROIT” is a corporate entity registered as a business with a
duns and Bradstreet number 021733631.

Judges have to abide the law pursuant to 28 U.S. Code § 453.Oaths of justices and judges
Each justice or shall take following oath or affirmation before performing the duties of his
office: “I, ___ ___, do solemnly swear (or affirm) that I will administer justice without
respect to persons ,and do equal right to the poor and to the rich, and that I will faithfully
and impartially discharge and perform all the duties incumbent upon me as ___ under the
Constitution and laws of the United States So help me God.”

“The state has the burden of proving each element of the crime charged beyond reasonable
doubt”. Apprendi v New Jersey, 530 U.S.466,471,120 S.Ct. 2348, 147 L.Ed. 2d 435 (2000) .
DRIVER means one employed in conducting a coach, carriage, wagon, or other vehicle .....
Bouvier’s law dictionary, 1914 pg. 940 MOTOR VEHICLE pursuant to TITLE 18 USC 31"
Obviously states the definition as follows” every description of carriage or other contrivance
propelled or drawn by mechanical and power and used for COMMERCIAL PURPOSES on
the highways in the transportation of passengers, passengers and property, or property or
cargo;” “All persons born or naturalized in the United States and subject to the jurisdiction
thereof, are citizens of the United States and of the State wherein they reside. No State shall
make or enforce any law which shall abridge the privileges or immunities of citizens of the


                                               12
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.13 Filed 04/12/21 Page 13 of 27

United States; nor shall any State deprive any person of life, liberty, or property, without due
process of law; nor deny to any person within its jurisdiction the equal protection of the
laws”. Demandant was not born in the U.S corporation, nor does Demandant live in the U.S
which stands for UNITED STATES which is a debtor as defined below READ UNIFORM
COMMERCIAL CODE as follows- Uniform Commercial code definitions § 9-307.
LOCATION OF DEBTOR. (a) ["Place of business."]
In this section, "place of business" means a place where a debtor conducts its affairs. (h)
[Location of United States.] The United States is located in the District of Columbia.




                                  VI.     DEMAND FOR SUBPOENA
                                             DUCES TECUM


NOW COMES DEMANDANTS demand for discovery pursuant to Michigan court Rule
6.201 Discovery (A) Mandatory Disclosure. In addition to disclosures required by provisions
of law other than MCL 767.94a, a party upon request must provide all other parties…

Defendant demands a copy of any video footage including but limited to any Documents
written, reported, recorded, or graphic matter however produced or reproduced, now or at
any time in you possession, custody, or control. Including, but not limited to, all letters,
correspondence, telegrams, telephone records and notations, newsletters, articles, newspaper
clippings, instructions, reports, calendar or diary entries, schedules, memoranda, analyses,
statistical data, agreements, notes, records of , meetings, conferences, or other conversations
or communications, contracts, intra-corporate drafts of the foregoing items, computer
databases, both electronic and printouts, data compilations from which information can be
obtained, translated, if necessary, by the respondent through detection devices into reasonably
usable form, voice recordings, and all copies or reproductions of the foregoing upon which
notations have been made which do appear on the originals used against defendant in the
current case(s).

Title 28 USC 1783


§ 1784. Contempt If the demands are not met by courts and demandant

(a) The court of the United States which has issued a subpoena served in a foreign country
may order the person who has failed to appear or who has failed to produce a document or



                                                13
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.14 Filed 04/12/21 Page 14 of 27

other thing as directed therein to show cause before it at a designated time why he should not
be punished for contempt. (b) The court, in the order to show cause, may direct that any of
the person’s property within the United States be levied upon or seized, in the manner
provided by law or court rules governing levy or seizure under execution, and held to satisfy
any judgment that may be rendered against him pursuant to subsection (d) of this section if
adequate security, in such amount as the court may direct in the order, be given for any
damage that he might suffer should he not be found in contempt. Security under this
subsection may not be required of the United States.

Demandant Demands the 36th district court and plaintiffs to specifically provide demandant
the dash cam footage of OFFICER JOHN CHRISTENSEN pulling over demandant.
Demandant also demands Judge Roberta Archer provide the in court camera footage of the
court proceeding during the alleged arraignment of Aqeel Mixon also with a certified copy of
the court proceedings. Demandant also demands judge Michael Wagner to provide
demandant with a certified copy of all court proceedings and in court video footage
pertaining to Aqeel Mixon and Michael Wagner.
Demandant Demands the SUPREME COURT OF MICHIGAN to Subpoena 36th district
court and plaintiffs to specifically provide demandant with Prosecutor Sydneys full name and
Bar number, Prosecutor Buchanan’s full name and Bar number. Both Prosecutors were
present on March 5, 2020 in 36th district court.
Demandant Demands SUPREME COURT OF MICHIGAN to Subpoena Jabari Prempeh II
(in house counsel defense lawyer) to appear on record and in court with a sworn affidavit of
the judicial misconduct witnessed on his behalf in 36 th district court via zoom with Aqeel
Mixon and Michael Wagner removing Aqeel Mixon from the zoom and blocking him. (if
Jabari Prempeh II does not remember the incident which took place then demandant will
email him an original footage of the zoom meeting demandant recording by video.)



                  VII.   JUDICIAL NOTICE WRIT OF STARE DECISIS & THE
                          SUPREMACY CLAUSE TAKE OF 1835 MICHIGAN
                                       CONSTITUTION


PURSUANT TO ARTICLE VI PARAGRAPH 2 OF U.S CONSTITUTION states
This Constitution, and the Laws of the United States which shall be made in Pursuance
thereof; and all Treaties made, or which shall be made, under the Authority of the United



                                               14
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.15 Filed 04/12/21 Page 15 of 27

States, shall be the supreme Law of the Land; and the Judges in every State shall be bound
thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.
The Senators and Representatives before mentioned, and the Members of the several State
Legislatures, and all executive and judicial Officers, both of the United States and of the
several States, shall be bound by Oath or Affirmation, to support this Constitution; but no
religious Test shall ever be required as a Qualification to any Office or public Trust under
the United States.

In support of the Supremacy Clause , Demandant has the right to use ANY case law,
treaty or rule from ANY state AND DATE in support of Demandants case.



                                       Pursuant to Article VI
All debts contracted and engagements entered into, before the adoption of this
Constitution, shall be as valid against the United States under this Constitution, as under
the Confederation.

THEREFOR, EVEN IF defendant did owe any money to the court then the obligation of the
debt must be covered by the U.S.

                                             BILL OF RIGHTS

                                   Criminal prosecution; rights of accused.

10. “In all criminal prosecutions, the accused shall have the right to a speedy and public trial
by an impartial jury of the vicinage; to be confronted with the witnesses against him; to have
compulsory process for obtaining witnesses in his favor; to have the assistance of counsel for
his defense, and in all civil cases, in which personal liberty may be involved, the trial by jury
shall not be refused”.



           VIII. TAKE JUDICIAL NOTICE OF CONSTITUTIONAL CHALLENGE
                 TO STATUTES_PURSUANT TO F.R.C.P rule 5.1


NONE OF THESE STATUTES DON’T APPLY TO A LIVING MAN ONLY A
CORPORATE DEBTOR LOCATED IN THE JURISDICTION OF THE U.S.

               1. Relief pertaining to F.C.R.P 24a (1) on grounds as follows below
                      a. Challenge of the constitutionality for the following statues



                                               15
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.16 Filed 04/12/21 Page 16 of 27

M.C.L offense- 257.301
Valid operator's or chauffeur's license required; group designation and indorsements;
surrender of other valid licenses; notice; number of licenses permitted; certifying non
possession of valid license.

M.C.L – offense Section 257.628
Maximum or minimum speed limit; determination; petition by township board; modified
speed limit; public record of traffic control order; speed limit signs, signals, or devices;
violation as civil infraction; definitions.

M.C.L – offense 257.328
Producing evidence of motor vehicle insurance upon request of police officer; violation as
civil infraction; electronic copy; certificate of insurance as prima facie evidence that
insurance in force; contents; presentation of proof of insurance to court; civil infraction
determination; surrendering license unless proof of insurance submitted to court; suspension
of license by secretary of state; order; fee; renewal, transfer, or replacement of registration
plate; producing false evidence as misdemeanor; penalty; points; section inapplicable to
owner or operator of motor vehicle registered in other state or foreign country or province.

                                    IX.     DEMAND FOR RELIEF

Demandants counterclaim seeks $3,000,000.00 in monetary relief by violation of
Demandants constitutional rights, Punitive damages, emotional distress, assault by both
judges, want of jurisdiction, mail fraud, extortion, forcing a contract on a natural living man
not a corporate person, misclassifying demandant as “Black”, a “terrorist”, ordering
demandant to compel performance without a valid contract signed by demandant knowingly
and willingly and attempting to trick the demandant into giving jurisdiction by failing to
answer to a corporate name.

$3,000,000. In monetary relief from Officer JOHN CHRISTENSEN acting under a “color of
law” as a “privateer” and violating demandants common law right and constitutional rights to
travel amongst the public highways freely in ones private conveyance without being pulled
over by a policy enforcer.




                                               16
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.17 Filed 04/12/21 Page 17 of 27




       EXHIBIT A

                                    17
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.18 Filed 04/12/21 Page 18 of 27




                                    18
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.19 Filed 04/12/21 Page 19 of 27




                                    19
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.20 Filed 04/12/21 Page 20 of 27




        EXHIBIT B




                                    20
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.21 Filed 04/12/21 Page 21 of 27




                                    21
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.22 Filed 04/12/21 Page 22 of 27




                                    22
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.23 Filed 04/12/21 Page 23 of 27




                                    23
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.24 Filed 04/12/21 Page 24 of 27




                                    24
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.25 Filed 04/12/21 Page 25 of 27




        EXHIBIT C




                                    25
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.26 Filed 04/12/21 Page 26 of 27




                                    26
Case 2:21-cv-10825-LVP-CI ECF No. 1, PageID.27 Filed 04/12/21 Page 27 of 27

                               CERTIFICATE OF SERVICE




I certify that on the 7th day of APRIL , 2021, the foregoing instrument was served upon
Plaintiff in the above cause at their respective address disclosed .




BY: US Mail and via EMAIL _____________________ Aqeel Mixon




                                                27
